As filed with the Securities and Exchange Commission on December 22, 2008 Registration No. 333-131227 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 POS POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Celadon Group, Inc. (Exact name of registrant as specified in its charter) Delaware 13-3316050 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9503 East 33rd Street One
